       Case 1:20-cv-11128-NRB Document 13 Filed 04/01/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 MARK RUBENSTEIN,

                    Plaintiff,

              - against -

 ALFRED C. HIGGINS, and                                             ORDER
 URBAN ONE, INC.,
                                                           20 Civ. 11128 (NRB)
                Defendants.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE



      Having reviewed the parties’ pre-motion letters, dated March

19,   2021   and   March   24,   2021,       the   Court   has   determined   that

defendants may bring their motion without the necessity of a pre-

motion conference.

      Plaintiff is reminded that if, consistent with Rule 11, he

can assert additional allegations to cure any alleged deficiencies

raised by defendants’ letter, it would be in the best interest of

both the parties and the Court for plaintiff to assert them now,

before briefing on the proposed motions.                     Plaintiff is thus

granted leave to file an amended complaint within two weeks of

this Order.    At that time, if no amended complaint has been filed,




                                         1
         Case 1:20-cv-11128-NRB Document 13 Filed 04/01/21 Page 2 of 2



the parties shall brief the motion in accordance with the agreed-

to briefing schedule proposed in defendants’ letter.



             SO ORDERED.

Dated:       New York, New York
             April 1, 2021

                                                                         _
                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      2
